Citation Nr: 1515917	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  04-33 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2004.  

In May 2005, the Veteran and his wife appeared at a hearing held at the RO before a Veterans Law Judge (VLJ) (i.e., Travel Board hearing).  In a decision dated in May 2007, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2008 joint motion for remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a December 2008 Court order granted the joint motion.  

An October 2009 letter from the Board notified the Veteran that the VLJ who conducted the May 2005 Travel Board hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current VLJ of the Board.  He responded with a request for another Board hearing, and in November 2010, the Veteran testified at a videoconference hearing before the undersigned VLJ.  

After that, the issue of service connection for hypertension was remanded by the Board in January 2011 for development pursuant to the November 2008 JMR.  The appeal was remanded again in August 2013, and in October 2014.

The issues of entitlement to service connection for cardiac disease, sleep apnea, and diabetes mellitus have been raised by the record, specifically, in the representative's informal hearing presentation dated in October 2014.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims, which are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Hypertension clearly and unmistakably existed prior to service and did not increase in severity during service beyond natural progress.  

2.  Hypertension, which was present before the Veteran developed PTSD due to in-service stressors, did not increase in severity due to PTSD.  


CONCLUSION OF LAW

Hypertension clearly and unmistakably existed prior to service, and was not aggravated by active service, or by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements pertinent to the issue addressed in this decision have been met and the Veteran has not alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  Such was accomplished in the May 2005 and November 2010 Board hearings that led to additional development directed in the subsequent remands.  

All identified and authorized records relevant to the matter have been obtained, where available.  The RO was unable to locate any records pertaining to the Veteran's pre-service evaluation at Fort Hamilton in December 1951, or other evidence related to hypertension at entrance.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  VA medical opinions were obtained in January 2007 and July 2014, and a VA examination was performed in January 2015.  Collectively, the reports contain sufficient information to address the pre-existing, aggravation, and secondary questions concerning the nature and etiology of his hypertension, and are considered adequate for decisional purposes, when considered together and with the other evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, VA treatment records from Northport VAMC, and current VA treatment records were obtained as well.  

Pursuant to the November 2008 JMR, the RO attempted to obtain potentially relevant treatment records from Fort Hamilton Hospital from 1951 or the Armed Forces Physical Examination dated in 1951 or 1952. Review of the claims file shows that a search was conducted for the pages from the Veteran's personnel file in February 2007.  A response indicated that the records were unavailable and appeared to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  It was further noted that although there were alternate records sources that often contained information which could be used to reconstruct parts of a lost service record, the type of information requested could not be reconstructed. 

In addition, the RO requested the Veteran's inpatient clinical service treatment records from the National Military Personnel Records Center (NPRC) in 2010.  In a July 2010 response, the NPRC indicated that such clinical records would have been retired to the Veteran's personnel jacket (which may be fire related), and that a search for such records should be considered by making a "MO5" request.  Subsequently, a sufficient "MO5" request was made, which met with the response that no records were found, and the RO made a formal finding of unavailability of additional service records in May 2013.  

Thus, there has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The first element, medical evidence of a current disability, is demonstrated by numerous medical records showing that the Veteran currently has hypertension.

As to the second element, service incurrence or aggravation, The Veteran claims service connection for hypertension, on the basis that hypertension pre-existed service and was aggravated therein.  

A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  

Service treatment records include a service pre-induction examination report dated December 13, 1951, noting a blood pressure of 148/78, with an addendum that a physical inspection had been conducted in November 1952, and also contain the following notation:

Hospitalized USA Hosp. Ft. Hamilton 13 Dec 51
FOR:  Hypertension
NEGATIVE 4 Jan 52.

Evidence of record shows that the Veteran submitted a December 1951 Order to Report for Armed Forces Physical Examination record which showed he was scheduled for an evaluation on December 13, 1951.  A service pre-induction examination report dated on December 13, 1951, detailed that the Veteran was hospitalized at Fort Hamilton Army Hospital on December 13, 1951, for hypertension and that he was deemed "negative" on January 4, 1952.  The Veteran also submitted a Certificate of Acceptability dated on January 4, 1952, showing that he was found to be acceptable for induction into the Armed Services.  

History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  Therefore, since the absence of hypertension was specifically noted on the examination report, the presumption of soundness applies.  

The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time or examination together with all other material evidence, including medical judgments, accepted medical principles, and the veteran's history of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

The history of hypertension is nevertheless relevant to an analysis of whether the first prong of the presumption of soundness (i.e., existence prior to service) is rebutted.  In this regard, statements made by a Veteran about the pre-service history of his condition may be (but are not always) sufficient to rebut the preexistence prong of the presumption of soundness.  See Harris v. West, 203 F.3d 1347, 1349 (Fed. Cir. 2000); Horn v. Shinseki, 25 Vet. App. 231 (2012).  

In numerous statements, as well as in hearing testimony provided in connection with this appeal, the Veteran has stated that he had high blood pressure diagnosed prior to service, at the age of about 14 years.  His sister-in-law and a long-time friend also noted the Veteran's history of high blood pressure before service, as well as a strong family history of hypertension.  The VA examiner in December 2014 concluded that the Veteran's hypertension clearly and unmistakably pre-existed service.  The examiner noted that the Veteran had a blood pressure reading of 148/78 on the pre-induction physical, and that he was subsequently sent to a hospital at Fort Hamilton for evaluation of hypertension; according to the Veteran, this hospitalization lasted from 3 to 5 days.  All efforts to locate records of the Fort Hamilton hospitalization have been unsuccessful.  However, this examiner's conclusion is also consistent with the VHA opinion of July 2014, which indicated that hypertension may have pre-existed service.  Although the January 2007 VA medical opinion found that hypertension did not exist prior to service, that physician did not consider the Veteran's lay statements of a history of hypertension prior to service, or note the pre-induction hospitalization to evaluate the existence of hypertension.  Given the examiner's medical opinion, based in part on the Veteran's lay history, the Board finds that the first prong of the presumption of soundness has been rebutted, and that hypertension was clearly and unmistakably present prior to service.  

Regarding the second prong, in-service aggravation, the only other reading reported in the service treatment records was on the separation examination, when as can best be seen from the blurry copy, was 160/70.  This is higher than the 148/78 noted on the pre-induction physical, but not as high as some of the readings obtained in the pre-service evaluation, according to the Veteran's testimony.  In this regard, at his hearing in November 2010, he said that blood pressure readings of 190/110 and 200/105 had been obtained on the pre-service evaluation.  In a written statement dated in January 2015, the Veteran said that he recalled the doctor saying 180/100, which was why he had been sent to Fort Hamilton.  No other blood pressure reading is included in the service treatment records, nor is there any indication of treatment for hypertension.  

The Veteran states that the lack of in-service blood pressure readings and treatment result from his being in combat conditions, and the record does show he received the Combat Infantryman Badge.  Thus, combat participation is established, and the relaxed standard of proof of service incurrence for combat-related claims applies.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  Specifically, if a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence. 38 U.S.C.A. § 1154(b) (West 2014); see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

However, this reduced evidentiary burden relates only to the issue of service incurrence, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

In addition, notwithstanding combat conditions, the Veteran's lay evidence is limited to matters that he is competent to describe.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Current VA regulations note that for VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 7101, Note (1) (2013).  The separation examination finding meets this criterion, but is an isolated reading.  To meet the definition of hypertension, the findings must be confirmed by readings taken two or more times on at least three different days.  Id.  

The Veteran is competent to report on what a doctor has told him, such as a blood pressure reading.  However, he states that due to the conditions of combat, no readings were taken, nor was he provided any treatment, including medication.  

The Veteran testified that his pre-existing hypertension condition was aggravated by the service.  The veteran reported that when he was in combat he felt shaky and jittery and was unable to seek medical attention.  In his lay statement dated in January 2004 the veteran also reported that he had symptoms, which he attributed to hypertension," such as headaches, blurred vision, palpitations, and hearing loss.  However, these are symptoms that can be caused by any number of factors, and the Veteran, as a layman, is not competent to state that hypertension caused the symptoms.  Instead, medical expertise is required to associate such symptoms with hypertension or other medical cause.  In a January 2015 statement, the Veteran questioned the qualifications of the examiner, who, the Board notes, is a Medical Doctor (M.D.).  There is no indication, as pointed out by the Veteran, that she has combat experience, but her experience is in the realm of medicine.  Combat experience does not assist in determining whether specific symptoms are due to a condition such as hypertension, or whether the stresses inherent in combat can aggravate hypertension.  What the Veteran can do is describe his experiences to a physician, who can then rely upon medical knowledge and research to formulate an opinion.  The examiner in December 2014 stated that medical literature did not support that either jitteriness or shakiness was a symptom of aggravated hypertension.  In addition, the examiner stated that there is no documentation to show that these symptoms were caused by severe or accelerated hypertension, and noted that after the Veteran returned from, the separation examination did not note these symptoms.  

The examiner also stated that the Veteran's medical report in July 1955 noted a blood pressure of 144/70, and that no hypertension, or medication for hypertension, was noted in that record.  Also observed was the fact that medical records first show treatment for hypertension several years after separation from the service.  The examiner concluded that the Veteran's claimed hypertension that clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury or illness.

The physician who provided the opinion in January 2007 also concluded that it was clear and unmistakable that there was no permanent worsening of the Veteran's clinical status during his military service.  This physician noted that the blood pressure readings taken at the time of service were considered to be normal variants, which he also called "high normals," or stress-induced evaluations, analogous to the "white coat" syndrome.  

In considering the probative value to be assigned to the opinions, the Board also observes that after service, the Veteran did not claim hypertension on his initial claim for VA compensation filed in December 1954.  A VA examination in March 1955 noted a blood pressure reading of 130/90; no history or diagnosis of hypertension was reported.  No hypertension or history thereof was noted on a request for VA treatment filed in April 1955.  He was hospitalized in a VA facility in July 1955 for treatment of scrotal lesion; during that hospitalization, his blood pressure was noted to be 144/84, close to the 148/78 noted prior to entry.  

Records from Northport VAMC show that in February 1981, during a follow-up visit for hypertension, it was noted that the Veteran had a private medical doctor who found high blood pressure in August 1980.  Also, at induction into service in 1950, he had elevated blood pressure which decreased after rest and relaxation.  In October 1985, a history of high blood pressure for 25 years, non-service-connected, was noted.  At that time, it was noted that the Veteran was in Korea in the 1950's, and that his blood pressure had increased, then decreased to normal in service, according to the Veteran.  In February 1986, a history of high blood pressure prior to service was noted; during service "no specific"; and after service "?BP."  These histories, while differing somewhat, do not support the Veteran's contentions concerning an increase in severity during service.  They also tend to contradict his statement that he has been treated continuously since 1955 with medication for hypertension.  

The Board also observes that the examiner in December 2014 concluded that hypertension was not as likely as not aggravated by active military service, whereas the legal standard is clear and unmistakable evidence that the condition was not aggravated.  See Horn, supra.  However, the examiner never wavered in the conviction that hypertension was not aggravated.  More importantly, it is the Board which is ultimately responsible for determining the credibility and probative weight of the evidence, and not the examiner.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  

Taken together, the evidence supports the conclusion that although the Veteran had high blood pressure prior to service, hypertension was not shown during service, and there was no indication that the condition increased in severity during service, let alone beyond natural progress.  After service, there appears to have been a period of at least several years before treatment was initiated.  Because there is competent medical evidence, sufficiently supported by rationale, that hypertension did not increase in severity beyond natural progress during service, and there is no competent medical or lay observable evidence to the contrary, the Board finds that the evidence clearly and unmistakably shows that his pre-existing hypertension was not aggravated by service.

The Veteran also claims that hypertension is secondary to service-connected PTSD.  Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In the July 2014 VHA, the physician stated that there were several inconsistencies in the literature concerning a relationship between PTSD and chronic diseases such as hypertension.  The physician noted that an association did not mean causality, and that most authorities believe that the association between PTSD and other chronic diseases was probably related to other factors besides PTSD.  The physician was requested to provide an opinion concerning whether the Veteran's service-connected PTSD caused or aggravated his hypertension.  The physician concluded that it was less likely than not that PTSD caused or aggravated hypertension.  Although he somewhat confusingly listed several other factors that could be associated with hypertension such as "psychological stress," concerning the Veteran in particular, he stated that he suffered from a number of chronic diseases which were known to cause or aggravate hypertension, including diabetes mellitus, hyperlipidemia, congestive heart failure, and obstructive sleep apnea, each of which was strongly linked to systemic hypertension.  Concerning the statement in Cecil Textbook of Medicine describing an association between stress and cardiovascular diseases, the physician observed that the association existed but did not indicate causality.  He said that patients with chronic stress who develop cardiovascular disease usually suffered from additional predisposing factor and are likely to have developed hypertension irrespective of the presence of stress.  Theoretically, PTSD could have aggravated hypertension and accelerated its complication; however, the physician stated, review of the medical record revealed that the hypertension and its complications were controlled with appropriate medications and treatment plan.  

The examiner in December 2014 noted that the Veteran's hypertension had been diagnosed before service, and, thus, it was less likely than not that hypertension was caused by service-connected PTSD.  The examiner also concluded that medical literature did not support that hypertension was aggravated by PTSD.  Observing that while the exact cause of hypertension was unknown, there were multiple risk factors for cause or aggravation, including family history, obesity and weight gain, and sleep apnea, all of which were present in the Veteran's case.  This examiner did not list PTSD or psychological stress as a factor in the cause or aggravation of PTSD.  

There is no medical evidence contradicting these two medical opinions.  The Board does not possess the necessary medical expertise to challenge the results of the medical evidence.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (the Board is prohibited from making conclusions based on its own medical judgment).  Similarly, where medical expertise is necessary to establish a diagnosis or to address questions of medical causation, lay statements do not constitute competent medical evidence for this purpose.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Particularly in the absence of any contradictory medical opinion, the Board finds the above medical opinions to be persuasive as to the question of whether hypertension was caused or aggravated by PTSD.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion"); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  

In sum, the evidence establishes that the Veteran's hypertension clearly and unmistakably pre-existed service, and did not increase in severity during service.  Additionally, hypertension was neither caused nor aggravated by service-connected PTSD.  The Board has taken into consideration the circumstances of combat, but medical evidence is required to link such circumstances to the aggravation of hypertension, and there is no medical evidence indicating such a link.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


